Exhibit 10.1
(IMMERSION LOGO) [f55656f5565601.gif]
2010
Executive Incentive Plan

Page 1



--------------------------------------------------------------------------------



 



OBJECTIVES
The primary aim of the 2010 Executive Incentive Plan (the “Plan”) is to focus
Immersion’s executive management efforts on meeting Immersion’s revenue, EBITDA
profit, and business objectives, and to reward the achievement of those goals.
ELIGIBILITY
In addition to your base salary, you are eligible to earn an incentive payment
pursuant to the Plan [Based on the achievement of incentives to be determined by
the Company’s Compensation Committee] [and its Attachment A]. In order to be
eligible to earn any payment under this Plan, you must sign and date a copy of
the Plan on the space provided below and return it to Human Resources. An
executive’s eligibility to participate in this Plan will be subject to the
review and approval of the CEO and CFO of the Company, and before they become
earned, any payments to be made under this Plan are subject to the review and
approval of the Company’s Compensation Committee, with input from the Company’s
CEO. Any interpretation of this Plan shall be made by the Company’s Compensation
Committee in its sole discretion. This Plan supersedes all prior executive
bonus, incentive, and/or variable compensation plans of the Company, as well as
any such provisions in any employment agreement, which are of no further force
or effect.
Employees hired between January 1 and December 31, 2010, who are permitted to
participate in the Plan shall be eligible to participate on a pro-rata basis,
based upon their employment start date and contingent upon their continued
active employment through the Payment Date (defined below). The proration will
be based on the number of work days that the employee was employed by the
Company during 2010.
PLAN ADMINISTRATION
This Plan is effective for calendar year 2010 only. The Company may cancel,
suspend, amend, or revise all or any part of the Plan for any reason at any
time.
To the extent earned, payments under the Plan will be wages and will be subject
to withholding of federal and state income and employment taxes. Earned payments
under this Plan will be paid on the next regular payroll date following the
later of (a) February 15, 2011, (b) the date on which the Company’s Income
Statement for 2010 has been finalized, or (c) the date on which the Company’s
2010 earnings have been publicly disclosed (the “Payment Date”), but in no event
will such payments be made any later than March 15, 2011.
Nothing in this Plan shall in any way alter the at-will employment relationship
between the Company and its executives. All employees of the company are
employed on an “at-will” basis, which means that either the employee or the
Company may terminate the relationship at any time, with or without cause or
notice.
In the event that a participant receives payment under this Plan and the Company
later determines or uncovers an act or event of fraud or financial
misstatements, the Company shall have the right, at its own discretion, to
recover any or all of the bonus paid to the participant.
For purposes of this Plan, a participant’s employment with Immersion terminates
on the last day on which work duties are actually performed by the participant.
Periods of pay in lieu of notice, severance, or any other post-termination
benefits or compensation period shall not be deemed periods of employment for
purposes of this Plan. Subject only to the second paragraph of the “Eligibility”
section above, in order to earn any payment under the Plan, a participant must
be continuously employed by Immersion from January 1, 2010 through the Payment
Date. A participant who resigns from his or her employment with Immersion prior
to the Payment Date for any reason, or whose employment is terminated by
Immersion prior to the Payment Date for any reason, will not earn any payment
under this Plan.
Provided they meet the eligibility requirements described in this Plan [and
Attachment A], participants

Page 2



--------------------------------------------------------------------------------



 



who are on an approved leave of absence at any time during calendar year 2010
will earn a pro-rated payment under this Plan based upon the portion of the year
that they are actively employed and not on leave status. To the extent that a
participant is on an approved leave of absence on the Payment Date, he/she will
receive payment under this Plan on the Payment Date (subject to pro-ration, if
applicable, as described in this paragraph). [To the extent that a participant
is on an unapproved leave of absence on the Payment Date, he/she will not earn
any payment under this Plan unless he/she returns to active employment with
Immersion, at which time he/she will receive his/her Plan payment (subject to
pro-ration, if applicable, as described in this paragraph); provided that if
such participant does not return to active employment by March 15, 2011, he/she
shall forfeit his/her right to such incentive payment.]
PLAN DEFINITIONS
Revenue is revenue that is recognized by Immersion for the applicable period in
accordance with generally accepted accounting principles and as reported in the
Company’s audited financial statements.
EBITDA Profit is Earnings Before Interest, Taxes, Depreciation, and
Amortization. EBITDA includes Executive Incentive Plan payment amounts for the
purposes of this calculation. Excluded from the calculation are the following
expenses and charges: stock compensation expense, discontinued operations,
restatement charges, and restructuring charges.
Target Incentive is the “target” payment that a participant would earn under the
Plan if all of the Company performance targets and participant’s MBO’s are met,
and the participant’s performance is fully satisfactory as determined by the
Company’s CEO. The amount of the Target Incentive is a percentage of the
participant’s annual base salary as of January 1, 2010 (or as of such
participant’s first day of employment is such participant is hired after
January 1, 2010), which percentage is determined by management. The actual Plan
payment earned by a participant will vary depending on (i) the extent to which
Company performance targets and participant’s MBO’s are met, and (ii) the CEO’s
evaluation of the participant’s performance.
MBO’s are specific business milestones which must be completed in a timely
manner, in strict accordance with the stated terms and conditions associated
with each MBO, to the satisfaction of the CFO and CEO.

         
 
       
Executive
  Date    
 
       
 
       
VP of Human Resources
  Date    
 
       
 
       
CFO
  Date    
 
       
 
       
CEO
  Date    

Page 3



--------------------------------------------------------------------------------



 



Attachment A
EXECUTIVE INCENTIVE PLAN STATEMENT OF GOALS FOR YEAR 2010
Name
Percent of Base Salary Payment at Plan: 60%
The following is a statement of financial, strategic and tactical objectives for
2010 that will serve as a basis for overall performance evaluation and
determination of year-end executive incentive award.
CEO Discretionary Multiplier: The Company’s Compensation Committee will
determine a performance “weighting” to be applied to the Executive’s incentive
calculation as determined by the Compensation Committee with input from the CEO.
The weighting factor will typically range from 0.80 to 1.20, which factor is
then multiplied by the Executive’s incentive calculation to determine the
Executive’s overall incentive payment.
Plan Components: The Plan has two independent components: Corporate Financial
Metrics and Individual MBO’s. Within each component you will be measured against
specific goals.

A.   70% of your target bonus will be based on Corporate performance as follows.

  •   Achieve GAAP Revenue of $XXM. Achieve EBITDA Profit of $XXM. The EBITDA
Profit amount for the purpose of this calculation comprises the GAAP EBITDA
Profit prior to stock compensation expense, discontinued operations, restatement
charges, and restructuring charges. Payment amounts will be pro-rated between
matrix levels. No payments shall occur from performance below any minimum matrix
target: (Min. Revenue: $XXM or Min EBITDA Profit: $XXM)

                                                                Revenue / EBITDA
Profit Targets   $XXM   $XXM   $XXM   $XXM   $XXM
$XXM
    125.0 %     137.5 %     150.0 %     175.0 %     200.0 %
$XXM
    100.0 %     112.5 %     125.0 %     150.0 %     175.0 %
$XXM
    75.0 %     87.5 %     100.0 %     125.0 %     150.0 %
$XXM
    62.5 %     75.0 %     87.5 %     112.5 %     137.5 %
$XXM
    50.0 %     62.5 %     75.0 %     100.0 %     125.0 %

B.   30% of your target bonus will be based on individual MBO’s as follows.

  •   For payment to be made under the MBO component of the Plan, certain
financial targets must be met:

  1.   Participants will be eligible for 100% MBO payout when the company is >/=
80% of revenue target and EBITDA profitable;     2.   Participants will be
eligible for 50% MBO payout when the company is < 80% of revenue target and
EBITDA profitable;     3.   No payments will be earned under this component if
the company is not EBITDA profitable.

  •   Goals and Objectives will be agreed upon between the Plan Participant and
the CEO.     •   Achievement of such goals and objectives shall be made by the
Company’s Compensation Committee with input from the CEO.

Page 4